Citation Nr: 1827510	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition, to include as secondary to residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran R.I.


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014 and July 2017, the claims were remanded for additional evidentiary development.  

In December 2010, a hearing was held at the RO before a Decision Review Officer.  A copy of the transcript of that hearing is of record.

A Travel Board hearing was held in March 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The case was remanded in July 2017 for further development. 


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability, degenerative arthritis, did not become manifest in service or within one year of service discharge, is not otherwise related to service and is not caused or aggravated by his service-connected low back disability.  

2.  The Veteran's service-connected residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, is not shown to preclude the Veteran from gainful employment consistent with his educational and work background.  


CONCLUSIONS OF LAW

1.   The criteria for service connection for a bilateral knee disorder, degenerative arthritis, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 3.310 (2017).

2.  The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability have not been met. 38 U.S.C. § 1155 ( 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims is warranted at this time. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records and statements/testimony from the Veteran and a friend.  

The Veteran was examined in April 2014 for bilateral knee disorder, but the Board found the examination to be inadequate.  VA examined the Veteran in September 2017 for bilateral knee disorder.  Considered together these examinations are adequate  for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The case was previously remanded by the Board in July 2017 and the RO complied with the previous Board directives.   

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disorder. 38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

As to the first prong of service connection,  the Veteran was diagnosed with a bilateral knee disorder, degenerative arthritis, by the August 2014 VA examiner.  The first prong of service connection, the presence of a current disability, has been met.  

As to the second prong of service connection, an event, injury or disease in service,  the service treatment records do not show any treatment for or manifestations of a bilateral knee disorder.  The August 1985 entrance examination report reflects no complaint of or finding of a bilateral knee disorder.  The balance of the service treatment records are silent for a knee disorder.  Thus the second prong of service connection has not been met.  

There is no showing of arthritis of the knees within one year of service discharge in January 1990.  Thus, a basis for a grant of presumptive service connection for a chronic disease is not established.

The third prong of service connection has also not been met.  The  September 2017 VA examiner opined that it was less likely than not that the Veteran's diagnosed bilateral knee condition, mild degenerative joint disease of the left and right knee, is related to service.  The examiner noted that the service treatment records do not show any knee issues of the left or right knee.  The examiner noted that the Veteran was diagnosed with bilateral knee disorder in 2012.  The examiner noted that the Veteran's  bilateral knee disorder is due to his age, because the condition was diagnosed when he was in his late 40's.  The examiner further noted that the Veteran's post service employment as a security guard had contributed to physical demands on the knees.   There is no medical opinion evidence of the record to the contrary.  As noted above, service treatment records also do not show any indication of problems in either knee. Consequently, the  weight of medical nexus evidence is against the presence of a direct relationship between the Veteran's bilateral knee condition and service.  

Similarly the September 2017 VA examiner opined that it was less likely than not that the Veteran's service-connected residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, caused or aggravated his bilateral knee disorder.   The examiner noted that to conclude that  the lumbar spine disability caused a left and right equally distributed DJD of mild severity to the knees would be merely reckless and speculative.  He explained there was no medical evidence to support a correlation of the lumbar spine pathology and the Veteran's knee disorder.  Concerning aggravation the examiner opined that the Veteran's bilateral knee disorder is not aggravated by his service-connected residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran's bilateral knee condition developed many years after the diagnosis of the lumbar spine.  He further noted that the spine problem constitutes  a separate disability issue and did not cause the bilateral  knee disability to progress beyond its natural progression due to biologic age. There is no medical opinion evidence of record to the contrary.  Consequently, the  weight of the evidence is against a finding that the Veteran's service-connected low back disability has caused or aggravated his bilateral knee disorder.  

The Veteran can testify as to the symptoms of bilateral knee disorder, but he is not competent to provide an etiology opinion concerning a medical condition such as bilateral knee disorder.  This requires medical expertise and experience, which he is not shown to possess.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements about etiology of bilateral knee disorder are of no probative value. 

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for bilateral knee disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A veteran may be awarded TDIU upon a showing that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability or disabilities.  See 38 U.S.C.A § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2017).  Consideration may be given to his or her level of education, special training, and previous work experience in making this determination, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a) (2017).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation. Id.  

The Veteran is service connected for residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, evaluated as 50 percent disabling.  Service connection is in effect for one this disability only. The Veteran does not have a single disability rating rated at 60 percent disabling.  His combined rating is 50  percent. Therefore, the schedular criteria for a total disability rating under the provisions of  38 C.F.R. § 4.16(a) have not been met. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director of Compensation Service for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  Accordingly, the Board must determine whether the Veteran is shown to be unemployable due to his service-connected right knee disability, such that referral to the Director is warranted for extra-schedular consideration.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005 ) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

In an August 2009 VA examination, the examiner stated that the Veteran would not be able to do physical work, but could do sedentary work once his back pain is controlled with an appropriate medication regimen.  

The Veteran underwent a VA examination in August 2014 for a back disorder. The examiner noted the Veteran has pain with prolonged standing and sitting.  The Veteran stated he wears  a low back brace occasionally to help him in prolonged walking and with shopping.  The examiner opined that the Veteran's back condition does not impact his ability to work.  The Veteran stated he was currently looking for an easy job on craigslist, but was unsuccessful. The examiner noted that the Veteran stopped working  part time 2 years ago in a flower shop due to pain in his knees, which are not service connected.  

The Veteran testified at a September 2013 Board hearing before the undersigned VLJ.  The Veteran testified that his back hurts and it is difficult for him to get a job because of his back condition.  He stated he could not drive more than 10 minutes because his back hurts.   The Veteran stated that he had been searching for jobs through craigslist, but could not find a job that is suitable for his schedule as a single father.   He stated he could not start working until somewhere around 8:30 am to 9 am in the morning due to the demands of him being a single father taking care of his son.  

The Board notes the Veteran has a high school education, and he has the skills to secure and follow substantially gainful employment, notwithstanding his impairment due to his service-connected back disability.  Evidence of record shows the Veteran is capable of doing sedentary work.   

The Board has considered the Veteran's statements in support of his claim. The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability associated with his service-connected back condition, and whether the service-connected disability precludes employment, as he is shown to have no medical or vocational specialist experience or education.  

The issue is not whether he can perform the employment he previously performed, a driver and security guard, but whether he can secure or follow substantially gainful employment in accordance with his level of education, special training, prior work experience, and the severity of his service-connected disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  The evidence of record shows that the Veteran is capable of such.  Work which is no more than sedentary and which permits him to take breaks as necessary is within his physical ability and is consistent with his education and occupational background.   Furthermore the Veteran testified he was looking for work and has a hard time getting a job that would fit his schedule.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against a TDIU.  There is no doubt to be otherwise resolved.  As such, the claim need not be referred for extra-schedular consideration. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral knee disorder, degenerative joint disease, to include as secondary to residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, is denied. 

A total rating based on individual unemployability by reason of service-connected disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


